Citation Nr: 0516746	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  95-38 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus (flat feet) with hallux valgus and arthritis, 
currently rated 30 percent disabling.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for bilateral leg 
disability. 

5.  Entitlement to service connection for headaches as 
secondary to flat feet.  

6.  Entitlement to service connection for a skin lesion of 
the left buttock due to exposure to microwave radiation in 
service.  






REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1971 to January 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating determination by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 1996, the 
appellant testified at a hearing held at the RO; he and his 
wife appeared and testified at another hearing held in April 
2002 before the undersigned in Washington, D.C.  Transcripts 
of both hearings are of record.  The case was last before the 
Board in October 2003, when it was remanded to the RO for 
further development.  

By rating action dated in November 2004, while this appeal 
was in Remand status, the RO granted service connection for a 
psychiatric disability, rated it as 70 percent disabling, and 
also granted a total disability rating for compensation 
purposes based upon individual unemployability.  

Direct service connection for headaches, including as a 
residual of head injuries in service, has been previously 
denied by final, unappealed rating actions dated in April and 
December 1980 and February 1982.  Accordingly, the RO has 
limited the present appeal to the issue of service connection 
for headaches as secondary to flat feet; and the Board will 
do likewise.  

Similarly, the RO has limited its adjudication of the claim 
seeking service connection for the residuals of exposure in 
service to microwave radiation solely to a consideration of 
the skin lesion of the left buttock.  In various written 
statements of record, the appellant has also listed 
headaches, rectal and nasal polyps, nerve damage, allergies, 
arthritis of the hands, heart pain, an osteoma of the 
cranium, and hallucinations among the claimed residuals of 
exposure to microwave radiation.  The submitted excerpt from 
the book The Zapping of America appears to be directly 
relevant to several of these additional claims, which have 
not yet been adjudicated by the RO.  Accordingly, these 
additional matters are referred to the RO for appropriate 
action.  

The issues of service connection for disabilities of the low 
back, legs, and knees are addressed in the REMAND that 
follows the order section of this decision.  

FINDINGS OF FACT

1.  The service-connected bilateral foot disorder is 
manifested by mild hallux valgus deformity; by X-ray evidence 
of the involvement of two or more minor joint groups; and by 
severe pronation syndrome with normal weight-bearing, dorsal 
and plantar pain, and minimal dispersive keratoses over all 
of the metatarsal heads, improved by orthopedic shoes or 
appliances, all of which more nearly approximate severe 
rather than pronounced acquired flatfoot.  

2.  The appellant's headaches were not caused or chronically 
worsened by the service-connected bilateral flat feet.  

3.  The seborrheic keratosis excised from the appellant's 
left buttock in 1994 is not related to his exposure in 
service to microwave radiation.  


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 30 percent for 
bilateral pes planus with hallux valgus and arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2004).  

2.  Entitlement to service connection for headaches as 
secondary to flat feet is not established.  38 C.F.R. 
§ 3.310(a) (2004).  

3.  Entitlement to service connection for a skin lesion of 
the left buttock as due to exposure in service to microwave 
radiation is not established.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO, the Appeals Management Center 
(AMC), or the Board dated August 12, 1994, August 22, 2001, 
September 3, 2002, and March 27, 2004.  In the latter letter, 
the AMC specifically informed the appellant of the current 
status of his claims and of the evidence already of record in 
support of those claims, and of what the evidence must show 
in order to support the claims.  The appellant was also asked 
to inform the AMC of any additional evidence or information 
which he though would support his claims, so that the AMC 
could attempt to obtain this additional evidence for him.  
Moreover, the veteran was also specifically asked to submit 
any pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and very 
extensive VA and private medical records have been obtained, 
as well as additional material from the Social Security 
Administration.  Neither the appellant nor his representative 
has identified any additional evidence which could be 
obtained to substantiate the claims presently decided on 
appeal by the Board, and the Board is also unaware of any 
such outstanding evidence.  The appellant indicated in a 
January 2004 letter to Secretary Principi that he was 
reserving other documentary evidence until this case IS 
before a Federal judge.  In its March 2005 Written Brief, the 
appellant's representative indicated that it had carefully 
reviewed the evidence of record and was prepared to submit 
the case to the Board for appellate consideration on the 
present record.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issues were initially 
adjudicated by the RO in 1996, long before the enactment of 
the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claims were last 
adjudicated in December 2004 after the final VCAA letter was 
issued in March 2004.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App., April 14, 2005).  Therefore, in 
the Board's opinion, there is no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of these 
claims.  

II.  Factual Background

As of the present time, service connection has been 
established for major depression, rated 70 percent disabling; 
for bilateral pes planus with hallux valgus and arthritis, 
rated 30 percent disabling; for tinnitus, rated 10 percent 
disabling; and for laceration scars of the head, 
noncompensably rated.  The service-connected disabilities are 
rated 80 percent disabling, in combination, and a total 
disability rating for compensation purposes based upon 
individual unemployability is also in effect.  

The appellant served on active duty in the U. S. Marine Corps 
from January 1971 to January 1975.  He was trained and served 
as a maintenance man for radar and missile guidance systems, 
and, as a result of performing these duties, he was probably 
exposed to some degree of microwave radiation.  When examined 
in June 1970, prior to his enlistment, bilateral pes planus 
and a deviated nasal septum were noted; otherwise, normal 
clinical findings were reported at this time.  X-ray studies 
of both feet in May 1971 were normal.  The service medical 
records reflect frequent treatments for complaints of painful 
feet.  He was first issued arch supports in February 1971; 
later, he was issued special shoes.  He also he underwent a 
left septoplasty in April 1972.  In December 1972, a Medical 
Board recommended that the appellant be assigned to limited 
duty to accommodate his mildly symptomatic flat feet with 
early hallux valgus deformity and X-ray evidence of 
degenerative arthritic changes at the talonavicular joint, 
bilaterally.  He remained on limited duty status until 
discharged from active service.  

In May 1973, the appellant complained of pain in his back and 
right arm and hand for two months.  Physical examination 
disclosed a normal range of motion in the back with no muscle 
spasms or neuromuscular deficits.  There was mild tenderness 
in the left sacral area with lateral rotation, and the 
clinical impression at this time was of musculoskeletal back 
pain.  Laboratory work, including sedimentation rate, and X-
ray studies were all reportedly within normal limits.  In 
June 1973, the appellant was complaining of soreness under 
his shoulder blades and in his armpits.  The neck muscles 
appeared to be in slight spasm.  

On his separation medical examination in January 1975, all 
relevant clinical findings were normal.  The service medical 
records reflect no complaints or findings indicative of 
chronic low back disability, or disability of the legs and 
knees.  

The appellant's initial claim for VA benefits, filed in 
January 1980, made no mention of a chronic low back 
disability or of disability of the legs and knees.  

By unappealed rating action dated in February 1980, service 
connection for recurrent cephalgia was denied.  This decision 
was subsequently affirmed by final rating actions in December 
1980 and February 1982.  The December 1980 rating action 
granted service connection for bilateral pes planus with 
hallux valgus and degenerative arthritis of the talonavicular 
joints, rated 30 percent disabling.  

No complaints or clinical findings indicative of a chronic 
low back disability or of disability of the legs and knees 
were reported on a VA medical examination of the appellant in 
March 1980.  

Extensive VA outpatient treatment records from the VA Medical 
Center in El Paso, Texas, dating from 1980 to 1987 are of 
record and reflect regular medical treatments for the 
appellant's feet and headaches.  However, these medical 
records reflect no complaints, treatments, findings, or 
diagnoses indicative of a chronic low back disability, or of 
a chronic disability of the legs and knees, during that 
period of time.  X-ray studies of both feet and both ankles 
in February 1981 disclosed no significant abnormalities.  
Later X-ray studies of both feet in November 1983 were 
interpreted as normal.  In January 1986, the appellant gave a 
history of headaches for the last 11/2 years, with no 
precipitating injury.  He said that he had experienced other, 
frontal headaches on at least two occasions in 1978 or 1979, 
and he described a third type of headache, which he called a 
tension headache.  After an examination of the appellant, the 
clinical assessment at this time (January 1986) was of muscle 
contraction headaches.  

Employment records indicate that the appellant stepped on a 
pin or nail at work in October 1987 which reportedly went 
through his right foot and struck a nerve.  

Private medical records from M. Simpson, M.D., indicate that 
the appellant was treated for complaints of low back pain in 
November 1988 and again in May 1989.  In January 1990, the 
appellant gave an 8-year history of a hyperkeratotic lesion 
on his left buttock.  A biopsy in February 1990 revealed 
lichen simplex chronicus with no evidence of malignancy.  The 
appellant also sought chiropractic treatments from R.G. 
Sinclair, D.C., for complaints of low back pain beginning in 
November 1988.  

Very extensive VA medical treatment records from the 
Martinsburg, West Virginia, Medica Center dating from 1990 to 
the present generally describe the day-to-day treatments 
received by the appellant for multiple medical problems and 
complaints, including headaches, low back pain, diffuse pain 
of the entire spine, diabetes and diabetic peripheral 
neuropathy, allergies, depression, and painful feet.  Similar 
treatments for various complaints are also reflected by 
extensive private medical records dating from 1991 to 2000, 
including records of chiropractic and acupuncture treatments, 
and material received from the Social Security 
Administration.  Selected excerpts from these medical 
records, all of which have been reviewed by the Board, are 
summarized below.  

Examination of the appellant's feet at the VA Podiatry Clinic 
in January 1991 resulted in a clinical assessment of severe 
pronation syndrome, pes planus, and plantar fascitis.  X-ray 
films of both feet at this time were normal, as were studies 
of the left tibia and fibula.  

The evidence of record indicates that the appellant injured 
his lower back at work in April 1991 while carrying 50-pound 
sacks of salt.  X-ray films of the lumbosacral spine taken at 
Jefferson Memorial Hospital in April 1991 disclosed a few 
Schmorl's nodes at T12-L1 and mild scoliosis, but the 
vertebral body heights and interspaces appeared to be 
preserved.  

Nerve conduction testing in July 1991 at a VA facility 
resulted in abnormal findings in three limbs affecting both 
sensory and motor nerves, but no local entrapment was 
identified.  This examination did not identify the cause of 
these lesions.  

In September 1991, the appellant was evaluated by VA for 
headaches and multiple other complaints.  X-ray films 
disclosed left chronic sinusitis; a head CT scan was normal.  
It was reported that the etiology of the appellant's 
headaches was not clear, but that there was no evidence of 
central nervous system pathology, no tumor, etc.  The 
appellant admitted to depression, which was due to a 
combination of job stress and lack of achievement, and it was 
suspected that this was the cause of his headaches.  

On a VA outpatient visit in July 1992, the appellant 
complained of headaches and aching in his knees and feet.  
Examination at this time disclosed a normal gait and no 
neurological deficits; and the clinical impression was of 
foot and knee pain, possibly secondary to arthritis.  His 
headaches were reported to be positively secondary to 
sinusitis with no neurological deficits.  

Examination of the left knee by a VA physician in October 
1992 was normal, as was an X-ray film.  The appellant 
complained of left knee pain for the previous two or three 
years, but the etiology of this pain was uncertain at this 
time.  He was referred for a course of physical therapy, 
after which it was reported in November 1992 that he was 
definitely improved, although he had difficulty admitting 
this.  It was further noted by a VA physician at this time 
that the appellant was able to continue his physically 
demanding employment without any interruption except for 
periodic visits to the hospital where he would disclose a new 
and vague symptom requiring a repeat physical examination and 
laboratory tests; it was felt that the appellant was over-
dependent on the medical system.  It was also reported that 
he was a borderline diabetic.  

VA X-ray films dating from April 1993 disclosed minimal 
degenerative changes of the lumbar spine with a slight 
narrowing of the L5-S1 intervertebral disc space.  Physical 
examination at the VA Orthopedic Clinic in April 1993 
disclosed a marked left pelvic tilt due to a leg discrepancy 
of 11/2 inches, the left leg being shorter than the right, 
especially in the lower leg.  On a VA outpatient office visit 
in July 1993, the appellant reported that he had experienced 
low back pain two weeks previously, for which he had 
consulted a chiropractor because he "needed relief right 
away."  

Evaluation of the appellant in a VA Orthopedic Clinic in 
April 1994 disclosed no gait problem or paravertebral muscle 
spasms.  He was wearing arch supports and had no complaints 
at this time.  It was also reported that the appellant had 
been experiencing headaches for a number of years.  

In May 1994, the appellant presented to VA complaining of an 
itchy, uncomfortable area on his left buttock which had been 
present since 1981.  A 1989 biopsy reportedly indicated that 
it was not malignant, but treatment with a variety of topical 
creams and lotions had not helped.  This lesion was 
surgically excised from the appellant's left buttock at a VA 
facility in July 1994.  An inflamed seborrheic keratosis was 
diagnosed via biopsy.  This lesion has not recurred.  

The evidence of record indicates that the appellant injured 
his upper back and shoulders at work in July 1994 while 
lifting a heavy fish out of its tank.  

The present claims were filed in July 1994 at the time the 
appellant stopped working after injuring his upper back and 
shoulders.  He was later terminated from his employment as a 
biological laboratory technician for unfitness and inability 
to accommodate his numerous physical limitations; and it 
appears that he was eventually granted a disability 
retirement.  Social Security disability benefits were 
initially denied in December 1994 and February 1995, but 
subsequently awarded to the appellant, effective from 
September 1995, based upon a primary diagnosis of disorders 
of the back; no secondary diagnosis was listed in the April 
1998 report of this favorable disability determination by the 
Social Security Administration.  

A VA EMG study of the lower extremities in September 1994 
indicated significant denervation of those muscles tested due 
to peripheral neuropathy.  

On a December 1994 visit to the VA Social Work Service, the 
appellant indicated that he felt that his "skin cancer" and 
other problems were directly related to his exposure to 
radiation during service.  

Private neurological evaluation of the appellant in May 1995 
resulted in a clinical impression of bilateral knee, shin and 
foot pain; low and middle back pain; neck pain; frequent and 
severe headaches; hand numbness; feet numbness; and diffuse 
aching in the arms and legs.  

A VA joints examination of the appellant in July 1995 
included a thorough review of the appellant's medical history 
and service medical records.  The VA examiner commented that 
the current 30 percent rating for flat feet with hallux 
valgus deformity was "rather incomprehensible" in view of 
the clear medical history of a pre-service condition.  
Physical examination of both feet at this time disclosed 
hypermobile plana-valgus deformity, bilaterally; there was no 
callosity over the plantar aspect of the talo-navicular 
joint, although prominence of the navicula was quite obvious.  
Moderate hallux valgus deformity was noted bilaterally at 
this time.  Range of motion of the first metatarsophalangeal 
joint was 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  There was no clear cut evidence of a 
Morton's neuroma on this examination; there was no rotational 
deformity of the tibia; and the was no evidence of 
malalignment of the knee.  Most importantly, there was no 
lateral deviation of the Achilles tendon when viewed from 
behind.  VA X-ray studies of both feet reportedly showed 
degenerative arthritis of several joints in the feet.  

Other VA X-ray studies also dating from July 1995 disclosed 
bilateral pes planus and a small left calcaneal spur.  

On a VA general medical examination of the appellant in July 
1995, the neurological evaluation was normal; and the general 
medical diagnosis was of mild hyperglycemia.  

In October 1995, the appellant was evaluated by a private 
physician, M. Hagerty, M.D.  He told her that he had two 
episodes of back pain in service; then, in 1986-87, he 
started having problems with his knees and pain in his shins; 
and that he had started having diffuse musculoskeletal pain 
in the last year.  Physical examination of the appellant at 
this time disclosed normal ankles and knees; there was some 
tenderness in the second and third metatarsophalangeal 
joints, bilaterally.  The clinical impression was of chronic 
pain involving the back, feet, ankles, and knees.  This 
physician speculated that Morton's neuroma might be the cause 
of some of the appellant's numbness and pain.  X-rays 
reviewed at this time revealed degenerative arthritis 
involving the entire spine.  

At the March 1996 hearing before a Hearing Officer at the RO, 
the appellant testified that he could only walk for a few 
hours each day because of his painful feet.  He also reported 
two back injuries in service which, he felt, might be related 
to his current low back problems.  He felt that his low back 
problems also might be related to his flat feet.  The 
appellant reported experiencing several types of headaches 
which he related to several head injuries in service.  The 
only residual of exposure to microwave radiation specifically 
identified by the appellant at this hearing was the skin 
lesion on his left buttock.  Finally, the appellant testified 
that his foot pain currently radiated up his shins to his 
knees; and that, although X-rays had been normal, his VA 
physician (Dr. Duffy) had told him that most probably this 
condition was secondary to his flat feet.  The appellant's VA 
medical records do not contain any entry by Dr. Duffy or 
anyone else corroborating this contention.  

Evaluation of the appellant at the VA Podiatry Clinic in 
January 1997 resulted in a reported clinical assessment of 
severe pronation, pes planus, xerosis (dry skin), and plantar 
fascitis.  

VA X-ray studies of the feet in September 1997 disclosed 
early degenerative arthritis of the metatarsal heads, 
bilaterally; otherwise these views of the feet were normal.  

A VA computed tomographic (CT) scan of the lumbar spine in 
April 1998 disclosed degenerative changes, spondylolysis of 
L5 on S1, and multiple bulging lumbar discs.  A VA magnetic 
resonance imaging (MRI) study of the lumbar spine dating from 
May 1998 disclosed scoliosis, increased lordosis, Grade I 
anterolisthesis of L5 on S1, likely extrinsic compression of 
the thecal sac at L3-4, a small left parasagittal disc 
herniation at L3-4, a small central disc herniation at L4-5, 
a small right parasagittal disc herniation extending to the 
lateral recess of L1-2, and facet degenerative changes.  

On outpatient visits to the VA Podiatry Clinic in July and 
December 1998, examination of the appellant's feet and ankles 
disclosed marked dorsal and plantar tenderness about the 
metatarsal head sites, bilaterally; and also about the tarsal 
metatarsal area joint sites.  The clinical assessment at 
these times included pes planus, severe pronation syndrome, 
plantar fascitis, metatarsalgia, and rule out suspected 
diabetic peripheral neuropathy and/or rheumatoid arthritis.  

The appellant's primary VA physician, Dr. Duffy, reported in 
early April 1999 that the appellant had multiple complaints, 
including low back pain which was the primary diagnosis.  
Other diagnoses reported at this time by Dr. Duffy included 
osteoarthritis, degenerative disc disease of L3-4 and L4-5, 
spondylolisthesis, chronic rhinitis, and the service-
connected foot condition.  

On an official VA foot examination in June 1999, the 
appellant complained of pain in the tarsal/metatarsal region 
of both feet, aggravated with walking.  The appellant claimed 
that sitting for more than 15 minutes also caused pain in 
both feet, and he reported that he was unable to walk more 
than 100 yards without pain.  Because of foot pain, he 
allegedly had weakness and was unable to stand on his feet 
for long periods; after walking more than usual, his feet 
reportedly became stiff, but they responded to medication.  
There were no complaints of swelling, heat, or redness of the 
feet, but the appellant reported that he was easily fatigued 
and lacked the endurance to do regular activities.  He also 
reported that walking more than usual caused severe foot 
pain, which in turn caused him to stay in bed.  

On physical examination by VA in June 1999, the appellant 
appeared to be in no acute distress.  Examination of the 
right foot disclosed no obvious swelling or redness, and 
pedal pulses were palpable.  Manipulation of the right foot 
was painful in the tarsal/metatarsal junction, especially on 
the medial side; there was also pain in the plantar region.  
There were calluses in the metatarsophalangeal joint of the 
great toe.  There was no evidence of skin changes due to 
ischemia, and there was good capillary circulation.  The 
appellant was unable to squat, and supination and pronation 
of the toes and heels were painful.  Similar findings were 
reported with respect to the left foot.  Range of motion of 
the toes bilaterally was 0 to 25 degrees (dorsiflexion) and 0 
to 45 degrees (plantar flexion) with slight pain.  Sensory 
testing of both feet was 3/5.  X-ray films of both feet with 
and without weight-bearing revealed very mild hallux valgus 
deformity, bilaterally, with cystic changes involving the 
first metatarsal head, bilaterally; there was also a very 
small left calcaneal spur, with mild bilateral pes planus 
deformity.  There was also X-ray evidence of early 
degenerative joint disease, bilaterally.  The diagnoses on 
this examination were bilateral pes planus, left calcaneal 
spur, and degenerative arthritis involving the metatarsal 
heads, symptomatic.  

In September 1999, J. Liberman, M.D., saw the appellant for a 
follow-up neurologic evaluation (he had previously examined 
the appellant in May 1995 and January 1999) for complaints of 
foot pain and low back pain.  The clinical impression 
reported at this time was of bilateral foot pain and low back 
pain.  Dr. Liberman did not review all of the appellant's 
extensive postservice medical records, but he apparently did 
see copies of the appellant's service medical records.  Based 
upon the appellant's verbal report that he first developed 
chronic problems with his back and feet in service, Dr. 
Liberman concluded that both of these problems were most 
likely service-connected; he also felt that the appellant's 
knee problems, when aggravated, affected his low back, 
including a suspected post-traumatic facet syndrome.  

A report was received in which a private physician, M.D. 
Chilton, M.D., summarized the results of his independent 
evaluation of the appellant in September 1999.  Dr. Chilton 
reported as his impression that the appellant had bilateral 
pes planus and hallux valgus of the feet; degenerative disc 
disease of the cervical and lumbar spines, possibly related 
to diffuse idiopathic skeletal hyperostosis (DISH) syndrome; 
chronic sinusitis; and depression, by history.  Physical 
examination of the appellant by Dr. Chilton disclosed no 
obvious evidence of discomfort.  The veteran could stand on 
his heels and toes and arise from a squatting position 
without difficulty.  He had a full range of motion in the 
lumbar spine and in all joints in the lower extremities; a 
negative sitting root; and normal strength, sensation, and 
reflexes in the lower extremities.  Later in September 1999, 
Dr. Chilton also wrote to the appellant to state that there 
was no way that he could, with any degree of medical 
probability or certainty, establish a causal relationship 
between his chronic back pain and his service-connected 
disability of the feet.  

In a letter dated in March 2000, the appellant's former 
supervisor at work during the period from June 1984 to 
February 1990 stated that the appellant often complained 
about his feet but it never interfered with his work 
performance; however, he did miss work due to lower back 
problems for which he saw a chiropractor.  

Also in March 2000, Dr. Duffy reported a clinical assessment 
which included chronic low back pain with mild 
spondylolisthesis of L5 over S1, degenerative arthritis with 
osteophytosis of the lumbar spine, and degenerative disc 
disease; and headaches, possibly related to cervical 
osteoarthritis.  

On a July 2000 visit to the VA Podiatry Clinic, examination 
of the appellant's feet disclosed multiple hyperkeratoses on 
the plantar surfaces of both feet.  The clinical assessment 
at this time included pes planus and severe pronation 
syndrome.  

On a VA outpatient visit in November 2000, the appellant's 
primary care physician reviewed a recent lumbar MRI study 
from June 2000 made at the VA Medical Center in Washington, 
D.C., which confirmed the presence of multilevel degenerative 
disc disease, facet joint arthritis, multiple herniated 
lumbar discs, moderate spinal stenosis at L3-4 from the 
degenerative process, ligamentous hypertrophy from 
spondylosis and mild listhesis of L5 on S1.  

In December 2000, the appellant was discharged from a VA 
program of physical therapy for his feet.  It was noted that 
he had not met his treatment goals and had attended his 
scheduled appointments sporadically, at best.  It was also 
reported that the appellant appeared to have issues with 
compliance as he was never observed to be wearing his 
prescribed shoes with inserts during the entire treatment 
series, and he had also expressed reluctance to perform the 
simple stretching exercises recommended for his feet.  It was 
felt that future treatment would be futile as the patient 
seemed reluctant to fully participate in his treatment 
program.  

In August 2001, a VA staff podiatrist reviewed recent 
laboratory tests and X-ray studies and explained to the 
appellant that he had no explanation for the appellant's 
complaints of foot pain.  

On a VA neurological examination of the appellant in 
September 2001, the reported clinical impression was of 
peripheral neuropathy based solely on sensory findings in the 
lower extremities.  There was no motor evidence of peripheral 
neuropathy, and apparently the appellant denied any history 
of diabetic neuropathy.  It was recommended that the 
appellant have another nerve conduction velocity evaluation 
to determine objectively if there was an existing peripheral 
neuropathy in view of the relatively normal current 
neurological examination.  This was done in December 2001, 
and it revealed the presence of mild neuropathic findings.  
On the September 2001 VA examination, the appellant walked 
cautiously and slowly, but there was no gait abnormality; 
heel, toe, and tandem gaits were performed normally.  

The appellant was also accorded a VA joints examination in 
September 2001.  The examiner reviewed the claims files and 
available medical records.  It was reportedly difficult to 
get a clear and concise history of symptoms from the 
appellant as he was quite loquacious but vague about his 
symptoms.  He claimed that he had arthritis everywhere 
stemming from his exposure to constant radiation in service 
while serving as an electronic technician on radar.  He 
defined his leg condition as pain down the lateral shin bone 
(worse on the left side than the right) after walking all 
day.  He said that he had similar symptoms due to arthritic 
knees, which hurt after climbing stairs.  As for his flat 
feet, he said that his feet hurt at the end of the day, and 
also when he got up in the morning.  He was followed closely 
by the VA Podiatry Service and carried diagnoses of pes 
planus, pronation syndrome, degenerative arthritis, and 
possible Morton's neuroma of both feet.  He also complained 
of lower back pain which he connected to his flat feet.  The 
examiner noted that a recent MRI in 2000 disclosed multi-
level degenerative disc disease, facet joint arthritis, 
spondylosis, and spinal stenosis--all of which were unlikely 
to be related to flat feet.  The appellant also described of 
several types of headaches which he attributed to tension 
going from his feet through his back to his head.  He said 
that these headaches had decreased since the appellant 
started using ginkobiloba five years ago.  Finally, he also 
complained of a wide scar from the skin lesion previously 
removed from his left buttock.  He admitted that this skin 
lesion, which was first noted around 1980 or 1981, had not 
reoccurred.  

Physical examination of the appellant in September 2001 
revealed no abnormalities of the lower extremities or knees, 
except for pain at the extremes of knee motion, bilaterally.  
The cranial nerves were also normal.  There was a slight 
limitation of lumbar motion with pain; and a nontender, 
nonadherent, barely visible scar was also noted on the left 
buttock.  Examination of the feet disclosed flat feet with 
mild hallux valgus.  The skin color, temperature, and 
peripheral pulses of both feet were good.  There was 
tenderness to palpation of the feet, especially the left foot 
between the third and fourth metatarsal joints.  The gait 
showed flat feet, but was otherwise normal.  The appellant 
was able to do heel and toe walking.  X-rays of the 
lumbosacral spine showed degenerative arthritic changes (and 
an old compression deformity at T11-12).  X-rays of the knees 
were normal, and X-ray films of both feet showed degenerative 
arthritic changes and pes planus.  

The VA orthopedic examiner in September 2001 reported the 
following diagnoses:  
(1.)  Patellofemoral syndrome of the knees, bilaterally.  X-
rays are negative, and there is no arthritis noted.  "Leg 
condition" and "idiopathic skeletal hyperostosis" were not 
found.  It is not likely to be related to flat feet.  
(2.)  Residual scar on the left buttock, status post excision 
of inflamed seborrheic keratosis.  
(3.)  Headaches, mixed tension and migraine.  Not likely to 
be related to flat feet.  
(4.)  Chronic lumbosacral strain with multi-leveled 
degenerative disc disease, degenerative arthritis and 
spondylosis of the lumbosacral spine.  Not likely to be 
related to flat feet.  
(5.)  Pes planus, bilateral, symptomatic.  Additionally, the 
veteran had metatarsalgia of unknown etiology.  This is 
likely to be due to his degenerative arthritis.  There is no 
clear evidence of diabetic neuropathy.  

At the April 2002 hearing, the appellant testified to his 
belief that his flat feet were causing problems with his 
legs, knees, back, and headaches.  He claimed that he had an 
altered gait as a result of his flat feet which caused pain 
to radiate up his shins to his knees, lower back and head.  
He also said that he experienced at least five different 
kinds of headache for which VA was unable to determine the 
cause.  The appellant also felt that all of the claimed 
disabilities could have resulted from his exposure to 
microwave radiation in service.  

Regarding his feet, the appellant testified in April 2002 
that he regularly wore prescribed orthotics which helped with 
his foot pain, for which he also took pain medication.  He 
said that his doctors have never told him the cause of his 
leg pain although he had asked if it was due to his feet.  

In July 2002, the appellant's posture and gait were normal on 
an examination conducted for the West Virginia Disability 
Determination Service.  

In October 2002, the Social Security Administration 
determined that the appellant's disabled status continued to 
exist, based upon a primary diagnosis of an affective 
disorder.  

The appellant has also submitted excerpts from a book 
entitled The Zapping of America in support of his claims.  
These excerpts list various symptoms and abnormalities 
allegedly associated with exposure to microwave radiation in 
various studies.  Seborrheic keratosis is not listed among 
the residuals of such exposure in these excerpts.  

On a VA psychiatric examination of the appellant in April 
2004, he told the examiner that his feet had been causing him 
problems since service, but that his back problems originated 
in more recent years.  

In May 2004, the appellant was accorded a VA orthopedic 
examination in which the entire claims file was reviewed, the 
appellant was interviewed, and his back, legs, and knees were 
examined.  This examination disclosed pathology of the 
cervical and thoracic spines as well as the lumbar spine.  
Examination of the legs was negative, as was the neurological 
examination.  Gait, posture, and deep tendon reflexes were 
normal.  The appellant stated that he could not do heel and 
toe walking due to foot pain.  X-ray films of both knees 
showed some early degenerative changes; there was no X-ray 
evidence of pes planus.  

The VA examiner in May 2004 commented that the appellant had 
degenerative arthritis of the entire spine as well as of both 
knees, and that it was not likely that this current disorder 
of the back, leg and knees originated during active service, 
was otherwise etiologically related to active service, or was 
caused or worsened by the service-connected flat feet.  He 
further commented that there was no credible medical evidence 
linking flat feet to degenerative arthritis of the spine, and 
that X-ray and other evidence did not confirm the leg 
discrepancy noted at one point in the past.  Leg discrepancy 
was not generally due to pes planus in any case, according to 
this examiner.  

In June 2004, the appellant was also accorded an official 
foot examination by a VA staff podiatrist.  The claims files 
were reviewed, as was the appellant's medical history.  
Physical examination revealed a mild pes plano valgus 
deformity of both feet, worse on the left.  There were 
minimal dispersive hyperkeratoses over all of the metatarsal 
heads.  The gait analysis showed abduction and pronation 
through mid-stance, as well as extensor substitution.  The 
appellant's muscle strength was 5/5 for all muscles, and his 
calcaneus did invert with heel raises.  He demonstrated 
palpable pain at the left second web space.  His sensory 
examination was normal except for numbness of the left 3rd 
and 4th toes, decreased sensation with the 5.07 monofilament, 
as well as decreased sharp-dull discrimination in the left 
3rd and 4th toes.  There was no tenderness at the bunion site, 
although there was mild pain at the end of the range of 
motion dorsiflexion on the left bunion.  Dorsiflexion was 
about 40 degrees on each side, there was a full range of 
motion of the lesser toes without any crepitus or pain.  
There was no edema, weakness, or instability found on this 
examination.  The appellant's shoes and orthoses were 
evaluated and noted to fit satisfactorily.  The appellant 
claimed that his new orthotics and shoes did not relieve his 
pain as well as his new balance tennis shoes did.  The 
clinical assessment at this time was of bilateral pes plano-
valgus and of a neuroma of the 2nd left web space.  

The VA podiatrist who examined the appellant in June 2004 
also commented that she could not find any foot deformities 
other than the neuroma to account for the appellant's 
continued complaints of foot pain at such high levels.  She 
believed that the appellant had a neuroma which could explain 
some of the occasional shooting pains he described; however, 
she could find no evidence in the record that there was a 
mention or even a suspicion of a neuroma during service.  
Furthermore, the appellant denied any trauma during service.  
This VA podiatrist stated that she could not find any 
pathology related to the appellant's military service which 
would support the level of foot pain which he described and 
which had allegedly prevented him from working since 1994.  

III.  Analysis

A. Increased Rating Claim:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation....Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Rating Schedule provides that traumatic arthritis will be 
rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  The 
Rating Schedule does not provide for rating foot disabilities 
based upon limitation of motion.  In the absence of limitation 
of motion, rate as follows:  with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent rating is warranted; with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, 
DC 5010-5003.  

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  

The Rating Schedule specifies that it is essential to 
distinguish between bilateral flatfoot as a congenital or as 
an acquired condition.  The congenital condition, with 
depression of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or demonstrable 
tenderness, is a congenital abnormality which is not 
compensable or pensionable.  In the acquired condition, it is 
to be remembered that depression of the longitudinal arch, or 
the degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57.  

Severe bilateral acquired flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities will be rated 30 percent 
disabling.  The maximum schedular rating of 50 percent will 
be assigned for pronounced bilateral acquired flatfoot with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Severe unilateral hallux valgus will be rated 10 percent 
disabling if the equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.  

In every instance in which the Rating Schedule does not 
provide for a zero percent evaluation under a particular 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted above.  

The appellant is service-connected for flat feet with hallux 
valgus and arthritis of the feet.  The symptomatology and 
functional impairment associated with these disorders 
overlap.  Consequently, assigning separate evaluations for 
each would violate the prohibition against rating the same 
disability under various diagnoses.  See 38 C.F.R. § 4.14.  

There is X-ray evidence of arthritis involving the joints of 
both feet, constituting 2 groups of minor joint groups.  
There is no competent medical evidence of occasional 
incapacitating episodes due to this arthritis of the feet; in 
fact, the most recent VA examiner in June 2004 indicated that 
she could find no foot pathology (other than a possible 
neuroma which was not linked to service) to account for the 
appellant's rather extravagant complaints of disabling foot 
pain.  The Rating Schedule does not assign a rating for the 
feet based upon limitation of motion.  Thus, even considering 
the objectively demonstrated pain, weakness, fatigue on 
repeated use, etc., of the feet, the appellant's arthritis of 
both feet would not be rated more than 20 percent disabling 
under Diagnostic Code 5010-5003 of the Rating Schedule.  

Similarly, the appellant's hallux valgus deformity, which is 
generally described as mild or moderate, and is certainly not 
the equivalent of the amputation of the great toe with the 
concomitant loss of balance, etc., does not warrant a 
compensable rating under Diagnostic Code 5280.  

Under Diagnostic Code 5256 of the Rating Schedule, which 
specifically pertains to flat feet, the evidence establishes 
no more than a severe degree of disability from flat feet 
consistent with the current rating of 30 percent.  VA 
outpatient records and official examination reports reflect 
the presence of a severe pronation syndrome with 
characteristic callosities over the metatarsal heads, and 
marked dorsal and plantar tenderness.  Furthermore, there is 
no clinical evidence of marked pronation, extreme tenderness 
of the plantar surfaces of the feet, and severe spasm of the 
tendo achillis on manipulation associated with a pronounced 
degree of flat foot disability and the higher rating of 
50 percent.  There is no medical evidence of swelling or 
redness of the feet.  Moreover, there is evidence that 
orthopedic shoes or other appliances, or even wearing tennis 
shoes, improve the appellant's foot symptoms.  Accordingly, a 
rating in excess of the current 30 percent is not warranted 
for the disability under Diagnostic Code 5256.  

Thus, a higher schedular evaluation is not in order for the 
bilateral foot disability.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the average 
industrial impairment from the disability at issue.  The 
veteran has not required frequent hospitalization for this 
disability and the manifestations of this disability are not 
in excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

B.  Service Connection Claims:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

As previously mentioned, the present appeal is limited to a 
consideration of service connection for headaches as 
secondary to the appellant's flat feet.  Although he has been 
requested to do so, the appellant has not submitted competent 
medical evidence of a nexus between his bilateral foot 
disability and his headaches.  The VA orthopedic examiner who 
saw the appellant in September 2001 reported as his medical 
opinion that it was "not likely" that the appellant's 
headaches were related to his flat feet.  Although this 
opinion is legally inadequate for reasons discussed in the 
Remand portion of this decision, in view of the fact that no 
other medical evidence favorable to the claim has been 
received, and also in view of the inherent unlikelihood of 
the appellant's theory that his flat feet have caused or 
worsened his headaches, the Board must still conclude that 
the preponderance of the evidence is against the claim.  Even 
if the appellant is entirely sincere in his belief in the 
merits of this claim, a lay claimant's personal belief, 
however sincere, cannot form a factual basis for granting a 
claim requiring medical determinations if that person's 
belief is unsupported by competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, this appeal 
will be denied.  

The appellant apparently believes that the skin lesion 
surgically excised from his left buttock in July 1994 was 
skin cancer.  However, a postsurgical biopsy established 
conclusively that the skin lesion in question represented an 
inflamed seborrheic keratosis.  This skin lesion was not 
present in service or for many years afterward; the 
appellant's own recorded recollections do not establish the 
existence of this skin lesion earlier than 1981, 
approximately five years after service.  

It is the appellant's theory in this appeal that this skin 
lesion, which has never recurred, is due to his exposure to 
microwave radiation during his active service.  Once again, 
however, he has failed to respond to requests to submit 
competent evidence supporting his contention.  The current 
record in this appeal reflects no competent evidence, medical 
or otherwise, indicating that seborrheic keratosis can be 
caused by exposure to microwave radiation.  Thus, a 
preponderance of the evidence is against the claim seeking 
service connection for a skin lesion of the left buttock as 
due to exposure to microwave radiation.  Accordingly, this 
appeal will also be denied.  


ORDER

A rating in excess of 30 percent for bilateral pes planus 
with hallux valgus and arthritis is denied.  

Service connection is denied for headaches as secondary to 
the service-connected flat feet.  

Service connection is also denied for a skin lesion of the 
left buttock as due to exposure to microwave radiation.  




REMAND

As noted above, the VA orthopedic examiners in September 2001 
and May 2004 concluded that it was "not likely" that the 
appellant's current low back, leg, and knee disabilities are 
etiologically related to active service or to the appellant's 
flat feet.  Unfortunately, since the evidence must only show 
that it is "at least as likely as not" that this etiology 
exists for the appellant to prevail, these medical opinions 
are legally inadequate.  Moreover, the current record 
reflects at least some medical evidence favorable to these 
claims.  In this connection, the Board especially notes the 
September 1999 medical opinion of Dr. Liberman.  

In addition, the most recent VA medical opinion in May 2004 
was limited solely to a consideration of the etiology of the 
appellant's degenerative arthritis of the lumbar spine and 
knees and did not include a consideration of the etiology of 
the degenerative disc disease with herniated lumbar discs, 
lumbar spinal stenosis, and spondylolisthesis of L5 on S1 
noted elsewhere in the medical evidence.  

The Board believes that another VA examination and medical 
opinion focusing on these problems would be most helpful in 
the review of this appeal.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims seeking 
service connection for a low back 
disability and for disability of the legs 
and knees, to include notice that the 
appellant should submit any pertinent 
evidence in his possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The records 
provided by the appellant or obtained by 
the AMC or the RO should include the 
private medical records pertaining to 
three sessions in 2002 for the treatment 
of back problems by a health practitioner 
named Brown and records dating from after 
2000 pertaining to treatments of the back 
by a chiropractor named Kisner for which 
the appellant submitted release forms in 
October 2003.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  When all indicated record development 
has been completed, the appellant should 
be afforded an examination by a panel of 
physicians with appropriate expertise.  
The claims files must be provided to the 
examiners for their review in connection 
with this examination, and the 
examination report must state that the 
claims file was reviewed.  All necessary 
laboratory tests and clinical evaluations 
should be performed as part of this 
examination of the appellant.  The 
examiners are requested to specifically 
identify all currently present 
disabilities of the low back, legs, and 
knees, including arthritis, disc 
pathology, spinal stenosis, 
spondylolisthesis of L5 on S1, etc.  
Then, for each such current disability, 
the examiners are requested to provide an 
opinion, based upon their examination of 
the appellant and a comprehensive review 
of the extensive historical material in 
the claims file, as to whether there is a 
50 percent or better probability that the 
disability is etiologically related to 
service or was caused or chronically 
worsened by service-connected disability.  
The rationale for all opinions expressed 
should also be provided.  

5.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

6.  Then, the AMC of the RO should 
readjudicate the current claims on a de 
novo basis.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


